DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20, 22, 23 and 32-37 are pending.
Claims 21 and 24-31 are canceled.

Response to Amendment
The amendments to the claims filed on September 22, 2021 have been entered. Claims 1-20, 22, 23 and 32-37 are pending. In regard to claims 3, 8, 9, 17, 21 and 22, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1-20, 22, 23 and 32-37 are allowed. Independent claims 1, 3, 20, 32, 35 and 36 now contain allowable subject matter as indicated below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connection between a flat part and a connecting part wherein the flat part and the wherein the connecting part has completely penetrated into the relief-like surface of the flat part and a full-surface connection between the connecting part and the contact surface is formed, wherein the contact surface is structured in a longitudinal section of the flat part before and after welding, and wherein the connecting part wraps around the flat part in a U- shape in the overlap area, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 3, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connection between a flat part and a connecting part, wherein the flat part and the connecting part are arranged in an overlap area, a contact surface of the flat part facing the connecting part has a relief-like structure and the flat part is friction-welded to the connecting part via the structured contact surface, wherein the connecting part has completely penetrated into the relief-like surface and a full-surface connection between the connecting part and the contact surface is formed, wherein the contact surface is structured in a longitudinal section of the flat part before and after welding, and wherein the structure in the direction of a longitudinal axis x of the contact surface is formed according to a function h(x) = h0f(x) where h is the amplitude and f(x) is a trigonometric function, especially sin(2rx) or cos(2rx), as recited in claim 3, in conjunction with ALL the remaining limitations of the base claims. 
wherein the welding tool oscillates parallel to the relief-like structure, so that the connecting part has completely penetrated into the relief-like surface of the flat part and a full-surface connection between the connecting part and the contact surface is formed, wherein the structure is formed by hills and valleys extending in the transverse direction of the flat part and the welding tool oscillates parallel to the hills and valleys, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 32, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connection between a flat part and a connecting part wherein the flat part and the connecting part are arranged in an overlap area, a contact surface of the flat part facing the connecting part in the overlap area has a relief-like structure and the flat part is friction-welded to the connecting part via the structured contact surface, wherein the connecting part has completely penetrated into the relief-like surface of the flat part and a full-surface connection between the connecting part and the contact surface is formed, wherein the contact surface is structured in a longitudinal section of the flat part before and after welding, and wherein the connecting part is a flat conductor, the connecting part protrudes beyond the flat part in the width extent in the overlap area and the connecting part is bent around at least one longitudinal edge of the flat part in the overlap area, as recited in claim 32, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 35, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connection between a flat part and a connecting part wherein the flat part and the connecting part are arranged in an overlap area, a contact surface of the flat part facing the connecting part in the overlap area has a relief-like structure and the flat part is friction-welded to the connecting part via the structured contact surface, wherein the connecting part has completely penetrated into the relief-like surface of the flat part and a full-surface connection between the connecting part and the contact surface is formed, wherein the contact surface is structured in a longitudinal section of the flat part before and after welding, wherein the relief-like contact surface is undulated or stepped in a longitudinal section or a cross-section through the flat part and wherein the structured surface is undulated or stepped in a top view, as recited in claim 35, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 36, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method of establishing an electrical connection between a flat part and a connecting part comprising: providing a flat part, forming a structured, relief-like structure into the flat part in a contact surface of the flat part, providing a connection part and placing it on the wherein the welding tool oscillates parallel to the relief-like structure, so that the connecting part has completely penetrated into the relief-like surface of the flat part and a full-surface connection between the connecting part and the contact surface is formed, wherein the connecting part and/or the flat part during welding initially plasticize in the region of a protrusion of the relief-like surface as a result of the oscillation introduced and, as the welding duration increases, plasticize the connecting part and/or the flat part down to a bottom of a recess in the relief-like surface, as recited in claim 36, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831